Exhibit 10.2

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT dated as of June 22, 2011 (as amended, modified, restated
or supplemented from time to time, the “Pledge Agreement”) is by and among the
parties identified as “Pledgors” on the signature pages hereto and such other
parties as may become Pledgors hereunder after the date hereof (individually a
“Pledgor”, and collectively the “Pledgors”) and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (defined below).

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of FleetCor
Technologies Operating Company, LLC, a Georgia limited liability company (the
“Company”), pursuant to the terms of that certain Credit Agreement dated as of
the date hereof (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Company, FleetCor Technologies, Inc. and
the other Guarantors from time to time party thereto, the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer;

WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) As used herein, the following terms shall have the meanings assigned thereto
in the UCC: Accession, Financial Asset, Proceeds and Security.

(c) As used herein, the following terms shall have the meanings set forth below:

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

“Pledged Collateral” has the meaning provided in Section 2 hereof.

“Pledged Shares” has the meaning provided in Section 2 hereof.

“Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations including, without limitation, the fees, charges
and disbursements of counsel.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
any holder of the Secured Obligations and “Secured Party” means any one of them.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.



--------------------------------------------------------------------------------

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Administrative Agent, for the ratable benefit of the
Secured Parties, a continuing security interest in any and all right, title and
interest of such Pledgor in and to the following, whether now owned or existing
or owned, acquired, or arising hereafter (collectively, the “Pledged
Collateral”):

(a) Pledged Shares. (i) One hundred percent (100%) (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding Equity Interests owned by
such Pledgor of each Domestic Subsidiary set forth on Schedule 2(a) attached
hereto and (ii) sixty-six percent (66%) (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding shares of Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting
Equity”) and one hundred percent (100%) (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting
Equity”) owned by such Pledgor of each Foreign Subsidiary directly owned by such
Pledgor set forth on Schedule 2(a) attached hereto, in each case together with
the certificates (or other agreements), if any, representing such Equity
Interests, and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the Equity Interests described in
Section 2(b) and 2(c) below, the “Pledged Shares”), including, but not limited
to, the following:

(A) all shares, securities, membership interests and other Equity Interests
representing a dividend or other distribution on or in respect of any of the
Pledged Shares, or representing a distribution or return of capital upon or in
respect of the Pledged Shares, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any other dividends,
distributions, subscriptions, warrants, securities, rights, options or other
property issued to or received or receivable by the holder of, or otherwise in
respect of, the Pledged Shares; and

(B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Equity Interests of the
successor entity formed by or resulting from such consolidation or merger.

(b) Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Equity Interests
owned by such Pledgor of any Person that hereafter becomes a Domestic Subsidiary
and (ii) sixty-five percent (66%) (or, if less, the full amount owned by such
Pledgor) of the Voting Equity and one hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the Non-Voting Equity owned by such
Pledgor of any Person that hereafter becomes a Foreign Subsidiary directly owned
by such Pledgor, including, without limitation, the certificates (or other
agreements or instruments) representing such Equity Interests.

(c) Accessions and Proceeds. All Accessions and all Proceeds of any and all of
the foregoing.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative

 

2



--------------------------------------------------------------------------------

Agent as collateral security for the Secured Obligations. Upon delivery to the
Administrative Agent, such additional Equity Interests shall be deemed to be
part of the Pledged Collateral of such Pledgor and shall be subject to the terms
of this Pledge Agreement whether or not Schedule 2(a) is amended to refer to
such additional Equity Interests.

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the Secured Obligations (subject to Section 23 hereof).

4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

(a) Delivery of Certificates. Each Pledgor shall deliver to the Administrative
Agent (i) simultaneously with or immediately following the execution and
delivery of this Pledge Agreement, all certificates representing the Pledged
Shares of such Pledgor, if any, and (ii) promptly upon the receipt thereof by or
on behalf of a Pledgor, all other certificates and instruments constituting
Pledged Collateral of a Pledgor. Prior to delivery to the Administrative Agent,
all such certificates and instruments constituting Pledged Collateral of a
Pledgor shall be held in trust by such Pledgor for the benefit of the
Administrative Agent pursuant hereto. All such certificates and instruments
shall be delivered in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank,
substantially in the form provided in Exhibit 4(a) attached hereto.

(b) Additional Securities. If such Pledgor shall receive (or become entitled to
receive) by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate issued in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares or membership or other Equity Interests, stock splits,
spin-off or split-off; or (ii) option or right, whether as an addition to,
substitution for, conversion of, or an exchange for, any Pledged Collateral or
otherwise in respect thereof, then such Pledgor shall accept and receive each
such certificate, instrument, option, right, dividend or distribution in trust
for the benefit of the Administrative Agent, shall segregate it from such
Pledgor’s other property and shall deliver it forthwith to the Administrative
Agent in the exact form received together with any necessary endorsement and/or
appropriate stock power duly executed in blank, substantially in the form
provided in Exhibit 4(a), to be held by the Administrative Agent as Pledged
Collateral and as further collateral security for the Secured Obligations.

(c) Financing Statements. Each Pledgor authorizes the Administrative Agent to
file one or more financing statements (with the description of the Pledged
Collateral contained herein, including without limitation “all assets” and/or
“all personal property” collateral descriptions) disclosing the Administrative
Agent’s security interest in the Pledged Collateral. Each Pledgor agrees to
execute and deliver to the Administrative Agent such other filings as may be
reasonably requested by the Administrative Agent in order to perfect and protect
the security interest created hereby in the Pledged Collateral of such Pledgor.

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that so
long as any of the Secured Obligations arising under the Loan Documents (other
than contingent indemnification obligations that expressly survive termination
of the Loan Documents for which no claim has been asserted) remain outstanding
and until all of the commitments relating thereto have been terminated:

 

3



--------------------------------------------------------------------------------

(a) Authorization of Pledged Shares. The Pledged Shares (i) are duly authorized
and validly issued, and if the issuer of the applicable Pledged Shares is a
corporation, are fully paid and nonassessable and (ii) are not subject to the
preemptive rights of any Person.

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor, other than Permitted Liens.

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting a Pledgor or any of
its property; provided, that, the Administrative Agent complies with the UCC,
and/or applicable foreign laws and/or applicable laws relating to the sale of
securities, as in each case may be applicable to the exercise of such rights and
remedies.

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Collateral or any other Person is required either (i) for the pledge made by a
Pledgor or for the granting of the security interest by a Pledgor pursuant to
this Pledge Agreement (except as have been already obtained) or (ii) for the
exercise by the Administrative Agent or the Secured Parties of their rights and
remedies hereunder (except as may be required by the UCC, and/or applicable
foreign laws and/or laws affecting the offering and sale of securities and/or
except as have been obtained as of the date hereof).

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, in the Pledged Collateral. The taking of possession by the
Administrative Agent of the certificates, if any, representing the Pledged
Shares and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in the Pledged Shares consisting of certificated
securities of Domestic Subsidiaries and, when properly perfected by filing or
registration, in all other Pledged Collateral represented by such Pledged Shares
issued by a Domestic Subsidiary. Except as set forth in this Section 5(e), no
action is necessary to perfect such security interest.

(f) Partnership and Membership Interests. None of the Pledged Shares consisting
of partnership or limited liability company interests (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.

(g) No Other Interests. As of the date hereof, no Pledgor owns any Equity
Interests in any Subsidiary other than as set forth on Schedule 2(a) attached
hereto.

6. Covenants. Each Pledgor hereby covenants, that so long as any of the Secured
Obligations arising under the Loan Documents remains outstanding (other than
contingent indemnification obligations that expressly survive termination of the
Loan Documents for which no claim has been asserted) and until all of the
commitments relating thereto have been terminated, such Pledgor shall:

 

4



--------------------------------------------------------------------------------

(a) Books and Records. Upon the request of the Administrative Agent, mark its
books and records (and shall cause the issuer of the Pledged Shares of such
Pledgor to mark its books and records) to reflect the security interest granted
to the Administrative Agent, for the benefit of the Secured Parties, pursuant to
this Pledge Agreement.

(b) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Loan Documents.

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that the Administrative
Agent may reasonably request in order to (i) perfect and protect the security
interest created hereby in the Pledged Collateral of such Pledgor (including,
without limitation, any and all action reasonably necessary to satisfy the
Administrative Agent that the Administrative Agent has obtained a first priority
perfected security interest in all Pledged Collateral); (ii) enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
in respect of the Pledged Collateral of such Pledgor; and (iii) otherwise effect
the purposes of this Pledge Agreement, including, without limitation and if
reasonably requested by the Administrative Agent after the occurrence of an
Event of Default, delivering to the Administrative Agent irrevocable proxies in
respect of the Pledged Collateral of such Pledgor.

(d) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor. For the avoidance of doubt, this Section 6(d) shall not require any
Pledgor to register any Pledged Collateral constituting securities for public
sale under any state or federal law.

(e) Issuance or Acquisition of Equity Interests. Not, without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
request for the purpose of perfecting its security interest therein, issue or
acquire any Equity Interests constituting Pledged Collateral consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.

7. Advances by Secured Parties. On failure of any Pledgor to perform any of the
covenants and agreements contained herein which constitutes an Event of Default
and while such Event of Default is continuing, the Administrative Agent may, at
its sole option and in its sole discretion, and so long as reasonably
practicable, upon not less than two (2) Business Days prior notice to the
applicable Pledgor(s), perform the same and in so doing may expend such sums as
the Administrative Agent may deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures that the Administrative Agent or the Secured Parties may make for
the protection of the security hereof or may be compelled to make by operation
of law. All such sums and amounts so expended shall be repayable by the Pledgors
on a joint and several basis

 

5



--------------------------------------------------------------------------------

(subject to Section 23 hereof) promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate. No such
performance of any covenant or agreement by the Administrative Agent or the
Secured Parties on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any default under the terms of this
Pledge Agreement, the other Loan Documents or any other documents relating to
the Secured Obligations. The Secured Parties may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by law
(including, without limitation, levy of attachment and garnishment), the rights
and remedies of a secured party under the Uniform Commercial Code of the
jurisdiction applicable to the affected Pledged Collateral.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 8 and without notice (except any notice that may be required under
applicable laws), the Administrative Agent may, in its sole discretion, sell or
otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Administrative Agent may deem commercially reasonable, for cash, credit or
for future delivery or otherwise, all in accordance with applicable law. To the
extent permitted by law, any Secured Party may in such event, bid for the
purchase of such securities. Each Pledgor agrees that, to the extent notice of
sale shall be required by law and has not been waived by such Pledgor, any
requirement of reasonable notice shall be met if notice, specifying the place of
any public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to such Pledgor, in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
Business Days before the time of such sale. The Administrative Agent shall not
be obligated to make any sale of Pledged Collateral of such Pledgor regardless
of notice of sale having been given. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Administrative Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay sale of any such Pledged Collateral for
the period of time necessary to permit

 

6



--------------------------------------------------------------------------------

the issuer of such Pledged Collateral to register such Pledged Collateral for
public sale under the Securities Act or under applicable state securities laws.
Each Pledgor further acknowledges and agrees that any offer to sell such Pledged
Collateral that has been publicly advertised on a bona fide basis in a newspaper
or other publication of general circulation in the financial community of New
York, New York (to the extent that such offer may be advertised without prior
registration under the Securities Act of 1933, as amended (the “Securities
Act”)), notwithstanding that such sale may not constitute a “public offering”
under the Securities Act, and the Administrative Agent may, in such event, bid
for the purchase of such Pledged Collateral.

(d) Retention of Pledged Collateral. To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence and
during the continuation of an Event of Default, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable (subject to Section 23 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and attorneys’ fees and expenses. Any surplus remaining after the full payment
and satisfaction of the Secured Obligations (other than (x) contingent
indemnification obligations that expressly survive termination of the Loan
Documents for which no claim has been asserted and (y) obligations under Swap
Contracts between a Loan Party and a Secured Party and Treasury Management
Agreements between a Loan Party and a Secured Party, in each case, for which no
claim has been asserted as of the date of distribution of any such surplus)
shall be returned to the Pledgors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

9. Rights of the Administrative Agent.

(a) Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

 

7



--------------------------------------------------------------------------------

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to execute and deliver all assignments, conveyances, statements, security
and pledge agreements, affidavits, notices and other agreements, instruments and
documents that the Administrative Agent may reasonably deem appropriate in order
to perfect and maintain the security interests and liens granted in this Pledge
Agreement and in order to fully consummate all of the transactions contemplated
therein;

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;

(x) to vote for a shareholder or member resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Collateral into
the name of the Administrative Agent or one or more of the Secured Parties or
into the name of any transferee to whom the Pledged Collateral or any part
thereof may be sold pursuant to Section 8 hereof; and

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate in connection with the Pledged Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations arising under the Loan
Documents (other than contingent indemnification obligations that expressly
survive termination of the Loan Documents for which no claim has been asserted)
shall remain outstanding and until all of the commitments relating thereto shall
have been terminated. The Administrative Agent shall be under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges and
options expressly or implicitly granted to the Administrative Agent in this
Pledge Agreement, and shall not be liable for any failure to do so or any delay
in doing so. The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Pledged Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Credit Agreement, and the assignee shall
be entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent

 

8



--------------------------------------------------------------------------------

hereunder, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgors
shall be responsible for preservation of all rights in the Pledged Collateral,
and the Administrative Agent shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property of such type, which
shall be no less than the treatment employed by a reasonable and prudent agent
in the industry, it being understood that the Administrative Agent shall not
have responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters, or (ii) taking any necessary steps to preserve
rights against any parties with respect to any of the Pledged Collateral.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) Except as provided in Section 9(d)(ii) below, each Pledgor may exercise any
and all voting and other consensual rights pertaining to the Pledged Collateral
of such Pledgor or any part thereof for any purpose not inconsistent with the
terms of this Pledge Agreement or the Credit Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default and
delivery by the Administrative Agent to the applicable Pledgor of notice of its
intent to exercise its rights under this Section 9(d), all rights of a Pledgor
to exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to paragraph (i) of this subsection shall cease
and all such rights shall thereupon become vested in the Administrative Agent,
which shall then have the sole right to exercise such voting and other
consensual rights.

(e) Dividend Rights in Respect of the Pledged Collateral.

(i) Except as set forth in Section 9(e)(ii) below and subject to Section 4(b)
hereof, each Pledgor may receive and retain any and all dividends and
distributions (other than dividends and other distributions constituting Pledged
Collateral) or interest paid in respect of the Pledged Collateral to the extent
they are allowed under the Credit Agreement.

(ii) Upon the occurrence and during the continuance of an Event of Default and
delivery by the Administrative Agent to the applicable Pledgor of notice of its
intent to exercise its rights under this Section 9(e):

(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments that it would otherwise be authorized to receive and retain pursuant to
paragraph (i) of this subsection shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and

(B) all dividends and interest payments that are received by a Pledgor contrary
to the provisions of paragraph (A) of this subsection shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as

 

9



--------------------------------------------------------------------------------

Pledged Collateral in the exact form received, to be held by the Administrative
Agent as Pledged Collateral and as further collateral security for the Secured
Obligations.

(f) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Pledged Collateral, when received by the Administrative Agent or
any of the Secured Parties in cash or its equivalent, will be applied in
reduction of the Secured Obligations in the order set forth in Section 9.03 of
the Credit Agreement, and each Pledgor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon its books and
records.

11. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
arising under the Loan Documents (other than contingent indemnification
obligations that expressly survive the termination of the Loan Documents for
which no claim has been asserted) remain outstanding and until all of the
commitments relating thereto have been terminated. Upon payment and satisfaction
of all Secured Obligations arising under the Loan Documents (other than
contingent indemnification obligations that expressly survive termination of the
Loan Documents for which no claim has been asserted) and termination of all
commitments relating thereto, this Pledge Agreement shall be automatically
terminated and the Administrative Agent and the Secured Parties shall, upon the
request and at the expense of the Pledgors, forthwith release all of its liens
and security interests hereunder, shall return all certificates or instruments
pledged hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Pledgors evidencing such
termination. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Pledge Agreement.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations under the Loan Documents is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party as a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all costs and expenses (including,
without limitation, attorneys’ fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

12. Amendments and Waivers. This Pledge Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated except as
set forth in Section 11.01 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

13. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, that, except as provided in
the Credit Agreement, none of the Pledgors may assign its rights or delegate its
duties hereunder without the prior written consent of the requisite Lenders
under the Credit Agreement.

14. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

15. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Pledge Agreement to produce or account for
more than one such counterpart.

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

17. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS PLEDGE
AGREEMENT, EACH PLEDGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND
EACH SECURED PARTY, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PLEDGOR AND THE ADMINISTRATIVE
AGENT, ON BEHALF OF ITSELF AND EACH SECURED PARTY, IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PLEDGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH SECURED
PARTY, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

18. Waiver of Right to Trial by Jury.

EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION

 

11



--------------------------------------------------------------------------------

ARISING UNDER THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

19. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

21. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then to the maximum
extent permitted by applicable law the Administrative Agent shall have the right
to proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuation of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Pledge Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.

23. Joint and Several Obligations of Pledgors.

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Secured
Parties, for the mutual benefit, directly and indirectly, of each of the
Pledgors and in consideration of the undertakings of each of the Pledgors to
accept joint and several liability for the obligations of each of them.

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge

 

12



--------------------------------------------------------------------------------

Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the documents relating to the Secured Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGORS:     FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited
liability company       By:   /s/ Eric R. Dey       Name:   Eric R. Dey      
Title:   Chief Financial Officer and Secretary

 

   

FLEETCOR TECHNOLOGIES, INC.,

a Delaware corporation

      By:   /s/ Eric R. Dey       Name:   Eric R. Dey       Title:   Chief
Financial Officer and Secretary

 

   

CFN HOLDING CO.,

a Delaware corporation

    By:   /s/ Eric R. Dey       Name:   Eric R. Dey       Title:   Chief
Financial Officer and Secretary

 

   

CLC GROUP, INC.,

a Delaware corporation

    By:   /s/ Eric R. Dey       Name:   Eric R. Dey       Title:   Chief
Financial Officer and Secretary

 

   

CORPORATE LODGING CONSULTANTS, INC.,

a Kansas corporation

    By:   /s/ Eric R. Dey       Name:   Eric R. Dey       Title:   Chief
Financial Officer and Secretary

 

   

CREW TRANSPORTATION SPECIALISTS, INC.,

a Kansas corporation

    By:   /s/ Eric R. Dey       Name:   Eric R. Dey       Title:   Chief
Financial Officer and Secretary

Pledge Agreement

FleetCor Technologies, Inc.



--------------------------------------------------------------------------------

   

MANNATEC, INC.,

a Georgia corporation

    By:   /s/ Eric R. Dey       Name:   Eric R. Dey       Title:   Chief
Financial Officer and Secretary

 

   

FLEETCOR FUEL CARDS LLC,

a Delaware limited liability company

    By:   /s/ Eric R. Dey       Name:   Eric R. Dey       Title:   Chief
Financial Officer and Secretary

Pledge Agreement

FleetCor Technologies, Inc.



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Roberto Salazar Name:   Roberto Salazar Title:   Vice President

Pledge Agreement

FleetCor Technologies, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2(a)

EQUITY INTERESTS

 

Pledgor

 

Issuer

  Number of
Shares/
Interests
Issued     Certificate
Number   Percentage
Ownership     Percentage
Pledged  

FleetCor Technologies, Inc.

  FleetCor Technologies Operating Company, LLC     N/A      1     100 %      100
% 

FleetCor Technologies Operating Company, LLC

  Mannatec, Inc.     500      5     100 %      100 % 

FleetCor Technologies Operating Company, LLC

  CFN Holding Co.     100      2     100 %      100 % 

FleetCor Technologies Operating Company, LLC

  CLC Group, Inc.     58,023.096      28     100 %      100 % 

CLC Group, Inc.

  Corporate Lodging Consultants, Inc.     1,000      3     100 %      100 % 

CLC Group, Inc.

  Crew Transportation Specialists, Inc.     1,000      3     100 %      100 % 

FleetCor Technologies Operating Company, LLC

  ReD Fuel Cards LLC, n/k/a FleetCor Fuel Cards LLC     41,000,000      2    
100 %      100 % 

ReD Fuel Cards LLC, n/k/a FleetCor Fuel Cards LLC

  ReD Fuel Cards (Europe) Limited     32,500      12     100 %      66 % 



--------------------------------------------------------------------------------

EXHIBIT 4(a)

FORM OF IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of capital stock of                                     , a
                         corporation:

 

Number of Shares

   Certificate Number

and irrevocably appoints                                          
                                    its agent and attorney-in-fact to transfer
all or any part of such capital stock and to take all necessary and appropriate
action to effect any such transfer. The agent and attorney-in-fact may
substitute and appoint one or more persons to act for him.

 

[HOLDER] By:     Name:   Title:  